ORDER

PER CURIAM.
Ethel McFarland (Plaintiff) appeals the trial court’s grant of partial summary judgment, dismissal of Count IV, and entry of judgment upon a jury verdict in favor of Robert Trame on Plaintiffs claims of breach of fiduciary duty and Trame’s counterclaim for unjust enrichment. Plaintiff claims the trial court erred in: (1) granting Defendants Trame and Kilo, Flynn, Billingsley, Trame & Brown, P.C. (collectively “Defendants”) summary judgment on Plaintiffs claims of fraud and “imputed fraud”; (2) dismissing Plaintiffs claim that Defendants violated the Missouri Merchandising Practicing Act (MMPA); (3) denying Plaintiffs motion to sever Trame’s counterclaim for a separate trial;. (4) denying Plaintiffs motion for a directed verdict and for judgment notwithstanding the verdict as to Trame’s counterclaim; (5) refusing to admit statutory language into evidence; (6) limiting a witness’s testimony; and (7) submitting erroneous instructions to the jury.
We have reviewed the briefs of the parties and the record on appeal and find no error in any of the respects alleged. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).